 In the Matter of PANTHER-PANCO RUBBER Co., INC.andUNITEDRUBBER WORKERS OF AMERICA, LOCAL # 156In the Matterof PANTHER-PANCO RUBBER COMPANYandUNITEDRUBBER WORKERS OF AMERICA, LOCAL # 156Cases Nos. C-771 and R-804, respectivelyCERTIFICATION OF REPRESENTATIVESJune 19, 1939On March 23,1939,the National LaborRelations Board, hereincalled the Board,issued a Decision,Order, and Directionof Electionin the above-entitled proceedings.On May 5, 1939, the Board issuedan Amendment to Direction of Election.The Directionof Elec-tion,. as amended, provided that an election by secret ballot be con-ducted within 20 days from the date of the Amendment to Directionof Election among the production and maintenance employees em-ployed by Panther-Panco Rubber Co., Inc., herein called the re-spondent, at its Stoughton, Massachusetts, plant, during the pay-rollperiod next preceding the date of the Amendment to Direction ofElection, excluding clerical employees, executives, foremen, subfore-men, and other supervisory employees, and those quitting or dis-charged for cause since such pay-roll period, but including thosetemporarily laid off since such pay-roll period, and including ThomasBilladeau,Warren Billadeau, Stanley Spillane, Earl Guimond, andemployees who did not work during such pay-roll periodbecausethey were ill or on vacation, to determine whether or not they de-sired to be represented by United Rubber Workers of America, LocalNo. 156, herein called the United, for the purposes of collectivelixrgaining.Pursuant to the Direction of Election as amended an election bysecret ballot was conducted on May 17, 1939, from 12 o'clock noon to1: 00 p. m. and from 4:00 p. m. to 7:00 p. m., at Stoughton,Massa-chusetts, under the direction and supervision of the Regional Di-rector for the First Region (Boston, Massachusetts).On May 18,1939, the Regional Director, acting pursuant to Article III, Sectionof National Labor Relations Board Rules and Regulations-Series1, as amended,issued an IntermediateReport on the ballot, whichwas duly served upon the parties on May 19, 1939.13 N. L.R. B., No. 38.315 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the results of the secret ballot,, the Regional Director re-ported as follows :Total number eligible to vote-------------------------------516Total number of ballots cast--------------------------------492Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------1Total number of challenged ballots--------------------------Total number of ballots cast for United Rubber Workers of2America, Local No. 150----------------------------------- 331Total number of ballotscast againstUnited Rubber WorkersofAmerica, Local No. 156------------------------------- 158On May 25, 1939, the respondent filed objections to the conduct ofthe ballot.The Regional Director did not find that the objectionsraised any substantial or material issue with respect to the conductof the ballot.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIEDthat United Rubber Workers of America,Local No. 156, has been designated and selected by a majority of theproduction and maintenance employees of Panther-Panto RubberCo., Inc., (Stoughton and Chelsea, Massachusetts) at its Stoughton,Massachusetts, plant, excluding clerical employees, executives, fore-men, subforemen, and other supervisory employees, as their repre-sentative for the purposes of collective bargaining, and that pursuantto the provisions of Section 9 (a) of the National Labor RelationsAct, United Rubber Workers of America, Local No. 156, is the ex-clusive representative of all such employees for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.MR. WILLIAMM. LEISERSON took no part in the consideration of theabove Certificationof Representatives.